United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    March 27, 2007
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk
                                 _______________________

                                       No. 06-20760
                                     Summary Calendar
                                 _______________________


               ALEXIS FROEMLING,

                                                            Plaintiff-Appellant,

                                             versus

               BOXER PROPERTY MANAGEMENT,

                                                            Defendant-Appellee.

            __________________________________________________________

                        Appeal from the United States District Court
                            for the Southern District of Texas
                             (USDC No. 4:05-CV-1536-EW)
            __________________________________________________________


Before REAVLEY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Alexis Froemling appeals the district court’s summary judgment that she take nothing

in her lawsuit brought under Title VII and the Age Discrimination in Employment Act.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
Having reviewed the record de novo, we affirm for the reasons given in the district court’s

thorough memorandum and order.



AFFIRMED.




                                            2